       Case 1:17-cv-02989-AT Document 735 Filed 06/01/20 Page 1 of 14




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                             CIVIL ACTION
       v.
                                             FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


   STATE DEFENDANTS’ CONSOLIDATED MOTION TO MODIFY
             ORDER WITH BRIEF IN SUPPORT

      Defendants Secretary of State Brad Raffensperger, State Election

Board, and the State Election Board Members (collectively, the “State

Defendants”) respectfully request that this Court modify its Order requiring

preservation of “all GEMS servers, DREs, memory cards, AccuVote scanners,

and Express Poll books” [Doc. 668, p. 3] and other orders in this case

regarding preservation, including [Docs. 122, 123]. Specifically, State

Defendants request that the Court allow the immediate disposal of the DREs,

AccuVote scanners, and Express Poll books that are currently being

maintained so that the taxpayers of the State of Georgia do not have to incur

further expense—an annual cost of more than $430,000—to maintain
       Case 1:17-cv-02989-AT Document 735 Filed 06/01/20 Page 2 of 14




obsolete voting equipment in the midst of massive cuts to the state budget.

[Doc. 210].

                        FACTUAL BACKGROUND

I.    DRE identification issues.

      There are two different numbers used to identify DREs used in an

election. Declaration of Michael Barnes, attached as Ex. A (“Barnes Dec.”) at

¶ 3. The first is a serial number on the DRE unit itself, which is fixed and

unchanging. Id. The second is a “Machine ID” that is part of the

programming for each election, and can change for each election. Id. The

Machine ID can change from election to election because it is created and

assigned when information from the GEMS Database on a particular memory

card is inserted into a DRE and programs the particular DRE for use in an

election. Id. The particular Machine ID assigned to a DRE for an election

depends on the order that memory cards are programmed, starting with

Machine ID zero. Id.

      Those wishing to find out which DRE was used in a particular precinct

in a particular election have to go through one of two processes, both of which

are manual and not computerized. Id. at ¶ 4.




                                     -2-
       Case 1:17-cv-02989-AT Document 735 Filed 06/01/20 Page 3 of 14




      A.    Locating serial numbers by using DRE Recap Sheets.

      The first method of locating a DRE is to utilize a manual review of the

“DRE Recap Sheet” or a “Daily Recap of Absentee Voting on TS Machines,”

where the serial number of each DRE used in a precinct or early-voting site is

recorded by hand. Id. at ¶ 5. Those sheets are returned by counties to the

Secretary of State at the end of each election. Id.

      The Secretary stores those papers by county, but not necessarily in any

order because they are combined with numerous other paper documents for

each election. Id. at ¶ 6. If an individual pulled every recap sheet for a

particular election, he or she could assemble a list of DREs used by precinct

by manually entering the handwritten information into a database. Id.

      B.    Locating serial numbers by Machine ID.

      Machine IDs are created when the memory cards are programmed from

the GEMS Database for each election. Id. at ¶ 3. The Machine ID for a

particular election is assigned to the DRE unit when the memory card is

inserted into the particular DRE unit during the Logic and Accuracy (L&A)

process for a particular election. Id. at ¶ 7. In a subsequent election, the same

DRE unit may be programmed with a different Machine ID. Id. at ¶ 8. For

example, in one election, a DRE unit with a serial number of 12345 may be

identified in the GEMS Database as Machine ID 11. Id. In the next election,

                                       -3-
        Case 1:17-cv-02989-AT Document 735 Filed 06/01/20 Page 4 of 14




the same DRE unit with a serial number of 12345 may be identified in the

GEMS Database as Machine ID 12. Id.

      There are two possible locations where the Machine ID would be

connected to a particular serial number for a DRE unit. Id. at ¶ 9. First, for

each election, counties might record the Machine ID on the L&A checklist

form (but are not required to do so). Id. Those checklist forms are for the use

of the county and are not returned to the Secretary of State. Id.

      Second, the Machine ID and serial number appear on the tapes printed

from each DRE unit on election night after the polls close. Id. at ¶ 10. One of

the printed tapes is maintained under seal with the Superior Court Clerk

under the requirements of O.C.G.A. § 21-2-500. Id. No tapes are sent to the

Secretary of State’s office. Id.

      In order to take a list of Machine IDs and determine the serial numbers

of particular DRE units for a single county, officials would have to either (1)

find the L&A checklists for each election and assemble a list from the

handwritten materials, or (2) obtain a court order to unseal the records of

that county, locate the correct tapes, and then manually enter the Machine

IDs and serial numbers for each election. Id. at ¶ 11.




                                      -4-
       Case 1:17-cv-02989-AT Document 735 Filed 06/01/20 Page 5 of 14




II.   Preservation of DREs in this litigation and most recent
      discussions.

      This case was originally filed as an election contest to the 2017 special

election for Congressional District 6. [Doc. 1]. About a year into the litigation,

several of the then-county defendants agreed to sequester a limited number

of DREs that would be preserved while the remaining machines could be

released back into service for use in subsequent elections. [Doc. 210, p. 3].

Shortly thereafter, Plaintiffs agreed to dismiss the defendants from Cobb and

DeKalb Counties. [Docs. 223, 225]. Those machines remain sequestered with

the counties and have not been collected by the Secretary of State’s office.

Barnes Dec. at ¶ 12.

      On November 11, 2019, in its denial of Plaintiffs’ requests for a forensic

examination of the DREs, this Court required continued preservation of all of

the more than 30,000 DREs collected by the State as it rolled out the BMDs.

[Doc. 668]. At a subsequent status conference on December 6, 2019, this

Court urged the parties to meet and discuss the disposition of the DREs, in

consideration of the estimated cost of almost a half-million dollars per year to

store the units that, if not for this litigation, would have already been

securely disposed of because the State cannot use them in any subsequent

elections. [Doc. 679 at 85:25-86:5]. State Defendants then made multiple



                                       -5-
        Case 1:17-cv-02989-AT Document 735 Filed 06/01/20 Page 6 of 14




requests of Plaintiffs for a statistical sample of DREs to preserve so that the

remainder could be destroyed. [Doc. 689-1, 689-2].

      On December 20, 2019, Plaintiffs advised that they not only needed a

comprehensive inventory of all machines (which they had received years ago

during discovery in this litigation) but also needed to know “the precinct and

election during which it was last used.” [Doc. 689-3]. Curling Plaintiffs

further explained that, as soon as this “usage” information was provided,

they could create a statistical sample in coordination with their experts. [Doc.

692, p. 18].

      During a subsequent teleconference with the Court on January 17,

2020—after the decertification of the DREs by the Secretary of State—the

Court proposed a resolution, that the “State will provide CDs of the GEMS

databases to Plaintiffs[’] counsel by January 24th. Plaintiffs will provide the

State with a list of DREs for preservation by February 3rd.” [Doc. 701].

      On January 24, 2020, State Defendants provided the GEMS databases

they were able to locate, explained in detail the process used, and answered

several questions from Plaintiffs. See email from B. Tyson on January 24,

attached as Ex. B. While some databases were missing as a result of the

actions of counties, State Defendants produced 743 of the 795 requested

GEMS databases on January 24, or more than 93% of the databases

                                      -6-
       Case 1:17-cv-02989-AT Document 735 Filed 06/01/20 Page 7 of 14




requested. Id. At that time, State Defendants continued to search for the

remaining 52 databases. Id.

      On January 31, Curling Plaintiffs notified State Defendants that “We

may also need additional information from Defendants since we have learned

that the GEMS databases do not contain machine serial numbers needed to

isolate specific machines.” See email from M. Kaiser on January 31, attached

as Ex. C (emphasis added). In other words, Plaintiffs had now identified the

exact concern State Defendants had raised previously. [Doc. 703 at 12:2-14:9].

      State Defendants then notified Plaintiffs that there was apparently no

need to continue searching for GEMS databases if the serial numbers were

not included—as previously explained, reconciling “Machine ID” codes to

serial numbers on individual DRE units would be practically impossible. Id.;

email from B. Tyson on February 3 (9:25 AM), attached as Ex. D. Email

correspondence continued explaining these issues, but ultimately reaching

the same point—a statistical sample of DREs by Machine ID would be

useless because it would still require a manual county-by-county search for

additional paper records. See email from B. Tyson on February 3 (3:51 PM),

attached as Ex. E.




                                     -7-
        Case 1:17-cv-02989-AT Document 735 Filed 06/01/20 Page 8 of 14




III.   Plaintiffs’ proposed samples.

       In spite of these limitations, Plaintiffs persisted and created separate

samples based almost exclusively on Machine IDs. On February 10, Curling

Plaintiffs emailed a spreadsheet1 containing a statistical sample of DREs and

optical scanners they proposed the State continue to maintain. It consisted of

10,242 individual DRE units—more than a third of the entire inventory of

DREs—with only Machine ID information and not serial numbers.2 Coalition

Plaintiffs’ list was more reasonable, consisting of 473 DREs by Machine ID

and another 140 units identified by serial number. It is practically

unknowable whether there is any overlap within the various lists included in

Plaintiffs’ samples or between their separate lists of samples because a list by

Machine ID serves no purpose without the serial number for the particular

DRE unit, which would require additional manual research. Barnes Dec. at ¶

13. And, as State Defendants previously explained, the DREs are not

currently stored in serial-number order. [Doc. 703 at 12:9-16].


1Given the limitations of uploading large spreadsheets as exhibits in the
ECF system, State Defendants have not attached the spreadsheets as
exhibits. If the Court wishes to review them, State Defendants will provide
those spreadsheets to the Court.

2Curling Plaintiffs’ spreadsheet included serial numbers for a handful of
units used to aggregate memory cards but not for the DREs used in actual
elections.

                                       -8-
       Case 1:17-cv-02989-AT Document 735 Filed 06/01/20 Page 9 of 14




IV.   Current cost of storing DREs.

      The Elections Division’s budget for the Secretary of State is slightly

over $6.2 million for Fiscal Year 2020. See H.B. 792 (2020), line 304.100. The

Secretary is currently paying $36,000 per month to store the DREs that will

never be used again. Barnes Dec. at ¶ 14.

      This Court is well-aware of the deficits the State must address due to

the COVID-19 pandemic and the Secretary’s expenditure of additional funds

to expand access to absentee voting under the circumstances. [Doc. 733 at 6].

In early May, the Governor ordered agencies to prepare cuts of 14% of their

existing budgets due to the impact of COVID-19. Cutting 14% of the Elections

Division’s budget to meet the Governor’s requirements will require a cut of

$868,343. In other words, the cost of storing the DREs is more than $430,000

per year—almost half of the required cuts.

      Recognizing the dire budget situation, State Defendants notified

Plaintiffs in a letter sent by email on May 9, requesting a response by May 13

to proposals to avoid continuing this significant outlay of taxpayer funds. See

letter from B. Tyson, attached as Ex. F. Aside from an initial email response

from Curling Plaintiffs asking questions that were either already answered

by the letter or had been the subject of prior communications, Plaintiffs have

not responded at all.

                                      -9-
       Case 1:17-cv-02989-AT Document 735 Filed 06/01/20 Page 10 of 14




               ARGUMENT AND CITATION OF AUTHORITY

      Fed. R. Civ. P. 1 explains that the reason for the Federal Rules is to

“secure the just, speedy, and inexpensive determination” of cases (emphasis

added). Continuing to maintain more than 30,000 DREs that will never be

used again—at a significant cost to the State—is inconsistent with this

requirement.

      Further, in other cases involving physical property that a party seeks

to analyze, such as airplane or boat wreckage, courts have held that “it would

be unreasonable to expect the owner to store the [property] indefinitely at a

cost that far exceeds the value of the [property].” Fanning v. Honeywell Aero.,

No. 3:14-1650, 2016 U.S. Dist. LEXIS 165873 at *8 (M.D. Tenn. Dec. 1, 2016)

quoting Pirello v. Gateway Marina, 2011 U.S. Dist. LEXIS 113632 at *5

(E.D.N.Y. Sept. 30, 2011). This is especially true when the State is spending

sums approaching a half-million dollars a year for machines that have a

value of exactly zero to the State of Georgia.3




3The question of which entity pays for storage of the DREs is separate from
the question of whether any examination of the DREs should be permitted
given the significant jurisdictional issues regarding DREs. State Defendants
reiterate their earlier arguments that no such examination is necessary and
do not waive any objections to any future examination.

                                      - 10 -
       Case 1:17-cv-02989-AT Document 735 Filed 06/01/20 Page 11 of 14




      Given the inability of Plaintiffs to create any useful statistical sample,

the decertification of the GEMS/DRE system, and the lack of any basis to

continue to preserve the DREs at a significant cost to the State, State

Defendants request this Court allow the immediate disposal of all DRE units,

ExpressPoll units, and AccuVote scanners. In the alternative, State

Defendants request that (1) State Defendants be allowed to immediately

dispose of all DRE units, ExpressPoll units, and AccuVote scanners that are

not part of the sequestered machines currently held by Cobb, Fulton, and

DeKalb Counties; or (2) this Court require Plaintiffs to reimburse State

Defendants for the cost of storing the DREs, ExpressPoll units, and AccuVote

scanners to ensure this burden does not fall on the citizens of the state of

Georgia.4

                                CONCLUSION

      Georgia will never use DREs again. If not for this litigation, the

taxpayers of the State of Georgia would not have to pay more than $430,000

annually—money that could be used to offset the deep budget cuts required



4 The machines are only being maintained pending further order of this Court
regarding any examination. Plaintiffs should not be allowed to take
possession of the DREs, but should be required to pay for storage until such
time as this Court gives further direction regarding any potential
examination.

                                      - 11 -
       Case 1:17-cv-02989-AT Document 735 Filed 06/01/20 Page 12 of 14




by COVID-19 and possibly allow the Secretary of State to maintain

additional staff with expertise in elections. This Court should modify its

previous orders because any future examination of DREs could be conducted

on the sequestered machines.



      Respectfully submitted this 1st day of June, 2020.


                               Vincent R. Russo
                               Georgia Bar No. 242628
                               vrusso@robbinsfirm.com
                               Josh Belinfante
                               Georgia Bar No. 047399
                               jbelinfante@robbinsfirm.com
                               Carey A. Miller
                               Georgia Bar No. 976240
                               cmiller@robbinsfirm.com
                               Alexander Denton
                               Georgia Bar No. 660632
                               adenton@robbinsfirm.com
                               Brian E. Lake
                               Georgia Bar No. 575966
                               blake@robbinsfirm.com
                               Robbins Ross Alloy Belinfante Littlefield LLC
                               500 14th Street, N.W.
                               Atlanta, Georgia 30318
                               Telephone: (678) 701-9381
                               Facsimile: (404) 856-3250

                               /s/Bryan P. Tyson
                               Bryan P. Tyson
                               Georgia Bar No. 515411
                               btyson@taylorenglish.com
                               Bryan F. Jacoutot


                                     - 12 -
Case 1:17-cv-02989-AT Document 735 Filed 06/01/20 Page 13 of 14




                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      Diane F. LaRoss
                      Georgia Bar No. 430830
                      dlaross@taylorenglish.com
                      Loree Anne Paradise
                      Georgia Bar No. 382202
                      lparadise@taylorenglish.com
                      TAYLOR ENGLISH DUMA LLP
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: 678-336-7249

                      Counsel for State Defendants




                             - 13 -
       Case 1:17-cv-02989-AT Document 735 Filed 06/01/20 Page 14 of 14




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ CONSOLIDATED MOTION TO

MODIFY ORDER WITH BRIEF IN SUPPORT has been prepared in

Century Schoolbook 13, a font and type selection approved by the Court in

L.R. 5.1(B).

                              /s/Bryan P. Tyson
                              Bryan P. Tyson




                                    - 14 -
